Case: 1:18-cv-00837-DRC-KLL Doc #: 14 Filed: 04/17/20 Page: 1 of 2 PAGEID #: 1889




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 JERRY STILL,

              Plaintiff,
                                              Case No. 1:18-cv-837
       v.                                     JUDGE DOUGLAS R. COLE
                                              Magistrate Judge Litkovitz
 COMMISSIONER OF
 SOCIAL SECURITY,

              Defendant.

                                       ORDER

      This cause comes before the Court on the Magistrate Judge’s March 20, 2020,

Report and Recommendation (“R&R”) (Doc. 13). The Magistrate Judge recommends

that the Court REVERSE the Commissioner’s decision and REMAND the case for

an award of benefits pursuant to Sentence Four of 42 U.S.C. § 405(g). The R&R

advised both parties that a failure to object within the 14 days specified by the R&R

may result in forfeiture of rights on appeal, which includes the right to District Court

review. (See Doc. 13, #1887). See also Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There

is no indication that Congress, in enacting § 636(b)(1)(C), intended to require a

district judge to review a magistrate’s report to which no objections are filed.”);

Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting “fail[ure] to file an

objection to the magistrate judge’s R&R … is forfeiture, not waiver”) (emphasis in

original); 28 U.S.C. § 636(b)(1)(C). The time for filing objections has passed and none

have been filed.
Case: 1:18-cv-00837-DRC-KLL Doc #: 14 Filed: 04/17/20 Page: 2 of 2 PAGEID #: 1890




      Therefore, the Court ADOPTS the Report and Recommendation, REVERSES

the Commissioner’s decision, and REMANDS the case for an award of benefits

pursuant to Sentence Four of 42 U.S.C. § 405(g).

      SO ORDERED.

April 17, 2020
DATE                                         DOUGLAS R. COLE
                                             UNITED STATES DISTRICT JUDGE




                                         2
